Citation Nr: 1141031	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-50 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for cause of the Veteran's death, to include compensation under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from December 1951 to November 1954.  The Veteran died on June [redacted], 2008; the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In pertinent part of the September 2008 decision, the RO denied service connection for cause of the Veteran's death.

In April 2010 the Board denied the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  The Board also remanded the issue of entitlement to service connection for cause of the Veteran's death.  The Board remanded to the RO in order to send the appellant a letter in compliance with VA's duty to notify and assist claimants in substantiating a claim for VA benefits (VCAA), obtain the Veteran's post-service treatment records, and to obtain a VA medical opinion on the etiology of the Veteran's lung cancer and the cause of his death.  The Board finds that all parts of the remand were complied with; the appellant was notified of the criteria under VCAA in an October 2010 letter, the Veteran's VA treatment records were obtained, and a medical opinion was given in January 2011.  However, in March 2011 the appellant stated that the Veteran saw a private doctor in March 2008.  In May 2011 the Board found that these medical records were not of record.  Therefore, in May 2011 the Board once again remanded the appellant's claim in order to obtain those records.  The RO contacted the appellant by the way of a May 2011 letter asking the Veteran to a complete a VA Form 21-4142, Authorization for Release of Information, so that the RO could obtain the outstanding private treatment records; however, as of this date, the appellant has failed to submit the form or any additional private treatment records.  The Board notes that the Duty to Assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).   Therefore, the Board finds that the RO has complied with both the April 2010 and May 2011 remands.  As the requested development has been completed, no further action is required to ensure compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appellant testified before a Decision Review Officer (DRO) in July 2009. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died in June 2008.  His death certificate lists the immediate causes of death as respiratory failure due to post-obstructive pneumonia and metastatic lung carcinoma.  

3.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD) and otitis externa.  

4.   The cause of the Veteran's death developed many years after service and was not the result of a disease or injury incurred in active service.

5.  The preponderance of the evidence shows that the Veteran's respiratory failure due to post-obstructive pneumonia and metastatic lung carcinoma was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination.  The Veteran's respiratory failure also was not caused by an event not reasonably foreseeable in the furnishing of medical care by VA.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151, have not been met. 38 U.S.C.A. §§ 1110, 1151, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The appellant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the appellant by correspondences in July 2008 and October 2010.  These letters detailed the elements of a cause of death claim and a claim under 38 U.S.C.A. § 1151,  described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the appellant in obtaining such.  

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  In January 2011 a VA medical opinion was rendered; the Board finds that this examination is sufficient since the duty to assist usually includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the appellant nor her  representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As noted above, in May 2011 the Board remanded the claim on appeal in order to obtain additional private treatment records; however, the appellant has failed to complete the Authorization for Release of Information.  Duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Finally, the appellant testified before a DRO and waived her right to a hearing before the Board.    

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the appellant is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  


II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  A certificate of death shows that the Veteran died on June [redacted], 2008.  The immediate cause of death was listed as respiratory failure due to post obstructive pneumonia and metastatic lung carcinoma.  The Board notes that the certificate of death stated that the Veteran's metastatic lung cancer approximate onset was a year prior to death; however, the Board finds that there is no evidence to support this and it is unclear where that information came from.  

At the time of his death, the Veteran was service-connected for PTSD at 70 percent and otitis externa at 0 percent.  The evidence does not show, nor does the appellant contend, that that the Veteran's service-connected hearing loss and tinnitus were a principal or contributory cause of his death.  In fact, his death certificate does not list those disorders, and there are no medical opinions of record opining to the causal connection between the Veteran's death and his service-connected PTSD and otitis externa.  Therefore, the Board concludes that the Veteran's service- connected PTSD and otitis externa were not a principal or contributory cause of death.

However, during the pendency of the appeal the appellant raised the theory that the Veteran's cause of death was secondary to VA treatment, thereby triggering a claim for entitlement to cause of death pursuant to 38 U.S.C.A. § 1151.  Under 38 U.S.C.A. § 1151, a veteran who suffers an injury or an aggravation of an injury resulting in additional disability by reason of VA medical or surgical treatment, is entitled to compensation in the same manner as if such disability were service connected.  Effective for claims received on or after October 1, 1997, an additional disability is a qualifying disability for compensation if it was not the result of the Veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a).

In determining whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered. 38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish causation. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

In this case, the Veteran contends that he has right foot drop with numbness, pain, and swelling that resulted from a right hip surgery at the Durham VA Medical Center (VAMC).  The Veteran's claims file documents that in April 2003 the Veteran underwent right hip surgery at the Durham VAMC and after his surgery had right foot drop with numbness, pain, and swelling.   

After a careful review of the Veteran's claims file, the Board finds that the preponderance of the evidence is against the appellant's claim and compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  

As noted above, the Veteran died in June 2008 as a result of respiratory failure due to or as a consequence of post obstructive pneumonia, which was due to or as a consequence of lung cancer.  The appellant asserts that during medical examination at the Danbury VA Primary Care Center, the Veteran was misdiagnosed with asthma, and in the last stages of his illness with pneumonia, and implies that had he been diagnosed in time with lung cancer he may have been treatable; she also asserts that some of his medications to treat asthma could have aggravated his lung cancer.   The Board notes that there is only one medical opinion of record and it is against the appellant's claim.  

Prior to the Veteran's diagnosed lung cancer, his VA treatment records show that he had a significant problem list including but not limited to sepsis, hypoxemia, obstructive sleep apnea, restrictive lung disease, asthmatic bronchitis, and prostate cancer.  According to the Veteran's VA treatment records and the January 2011 VA medical opinion, on April 1, 2008, the Veteran complained of increased chronic obstructive pulmonary disease (COPD) symptoms over the past two to three months; it was noted that he was using inhalers and on lung examination he was found to have bronchi and wheezes.  It was noted that his wheezes resolved after two puffs of albuterol; thus, his inhalers were renewed and a chest x-ray was ordered for April 23, 2008.  That chest x-ray study showed a left upper lobe infiltrate and antibiotics were prescribed and a follow-up chest x-ray was ordered for May 6, 2008.  The May 6, 2008, x-ray study revealed progressive worsening despite antibiotics and a CT scan was ordered for May 8, 2008.  That May 8th CT scan showed a left upper lobe mass, lymphadenopathy, and changes consistent with x-ray metastatic disease in his bones.  The Veteran then had a lymph node biopsy that revealed adenocarcinoma and on May 27, 2008, he was admitted for hypoxemia and worsening symptoms and another CT scan revealed progression of his disease.  While he was hospitalized he was treated for post-obstructive pneumonia and his worsening symptoms were attributed to the nature of his tumor and he passed away on June [redacted], 2008. 

As noted above, there is only one medical opinion of record and that is a June 2011 VA medical opinion.  The VA physician carefully  reviewed the Veteran's claims file and the progression of the Veteran's lung cancer.  He first stated as follows:

      Of note: a) the chest x-ray (4/23) and follow-up chest 
x-ray (5/6) were ordered promptly and appropriately
given the patient's clinical condition; b) it is common for 
chest x-rays to be non-specific in terms of whether 
abnormalities represent infection vs. inflammation vs. cancer 
vs. other conditions; c) pneumonia or cancer can present with 
or without fever, shortness-of-breath, or other symptoms; 
and d) the CT scan was ordered promptly and appropriately
 given the patient's chest x-ray results.  

The VA physician then opined as follows:

1.  The apparent cause of the Veteran's death was respiratory
failure due to complications of lung cancer.  
2. The medical records do not document evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
for treatments rendered for his pulmonary conditions.  He was 
treated with the standard of care and in a timely manner.  
3. The medical records do not document evidence for 
medications prescribed by the VA to treat his asthma caused 
by or aggravated his lung cancer or hastened his death. 
4. There is no objective documentation that the Veterans 
death is related to any incident in service. 

Report of January 2011 VA Medical Opinion

The Board finds that there is no evidence that the Veteran's death was the result of  carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA, which is crucial in granting the appellant's claim.  There is no evidence that prior to the Veteran's April 1, 2008, VA appointment that he reported any pulmonary complaints at any of his VA appointments in the months prior.  In addition, the Veteran's VA treatment records indicate that he had a history of asthmatic bronchitis and an 80 pack-year smoking history.  The only medical opinion of record establishes that the VA acted appropriately and promptly in scheduling the Veteran's tests and by diagnosing the Veteran with lung cancer; in addition, there is no probative evidence of record to support the appellant's assertions that the Veteran's lung cancer could have been treatable if diagnosed earlier or that his inhalers aggravated his lung condition.  There is no indication that the VA prescribed the Veteran's inhalers incorrectly and the appellant even stated that he took them as prescribed.  Thus, the Board finds that there is no probative evidence of record that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.

The Board has considered the appellant's contentions; the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As a layperson, however, the appellant is not competent to render a medical opinion on the diagnosis or etiology of a condition.   See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

The weight of the competent, credible, and more probative evidence demonstrates that the conditions involved in the Veteran's death occurred many years after service and were not caused by any incident of  service.  The fatal conditions were not incurred in or aggravated by service, and they were not service-connected .  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  In addition, there is no evidence that the Veteran's death was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, nor for the unfortunate circumstances which resulted in the Veteran's death.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.   



ORDER

Service connection for cause of the Veteran's death, to include compensation under 38 C.F.R. § 1151 is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


